           Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 1 of 11




JTW: 02.08.21
                                                                         U.S. Department of Justice
                                                                         United States Attorney
                                                                         District ofMaryland

Lindsey McCuUey                     Mailing Address:                     Office Location:                 DIRECT: 410-209-4948
Assistant United States Attorney    36S. Charles Street, 4th Floor       36S. Charles Street, 4th Floor     MAIN:410-209-4800
Lindsey.McCulley@usdoj.gov          Baltimore, MD 21201                  Baltimore, MD 21201                 FAX:410-962-0717



                                                                     February 9,2021

Laura Abelson
Office ofthe Federal Public Defender
100 S. Charles Street
Tower II, 9* Floor
Baltimore, MD 21201

           Re:        United States v. Delonte Wheeler
                      Criminal No. CCB-19-0455

Dear Counsel:

       This letter, together with the Sealed Supplement, confirms the plea agreement (this
 Agreement”)that has been offered to your client, Delonte Wheeler(hereinafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. Ifthis offer
has not been accepted by March 30, 2021, it will be deemed withdrawn. The terms of the
Agreement are as follows:

                                             Offensefs") of Conviction

       1.     The Defendant agrees to plead guilty to Counts One and Two of the Information,
which charge(s) the Defendant with Possession with Intent to Distribute a Mixture or Substance
Containing a Detectable Amount of Marijuana in violation of21 U.S.C. § 841, and Possession of
a Firearm in Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C. § 924(c). The
Defendant admits that the Defendant is, in fact, guilty of the offense(s) and will so advise the
Court.

                                           Elements ofthe Offensefs")

       2.      The elements of the offense(s) to which the Defendant has agreed to plead guilty,
and which this Office would prove if the case went to trial, are as follows: That on or about the
time alleged in the Information, in the District of Maryland:

                a. 21 U.S.C. S 841 (Count 1)



Rev. August 2018
      Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 2 of 11




                     i. the Defendant possessed a mixture or substance containing a dete stable
                        amount of marijuana, and
                    ii. the Defendant intended to distribute the marijuana,

           b. 18U.S.C. S924(cUCount2^
                      i. the defendant committed a drug trafficking crime, the crime charged in
                         Count 1, for which he might be prosecuted in a court ofthe United S ates,
                     ii. the defendant knowingly possessed a firearm, and
                    iii. the defendant possessed the firearm in furtherance of the drug traff eking
                         crime charged in Count 1.

                                             Penalties

      3.       The maximum penalties provided by statute for the offense(s) to which the
Defendant is pleading guilty are as follows:


                        Minimum           Maximum          Supervised    Maximum    Spedal
 Count        Statute
                         Prison             Prison          Release        Fine   Assess nent
 1        21 U.S.C. § No                 10 years        Life/ 4 year    $500,000 $100
          841(b)(1)(D) mandatory                         minimum
                       minimum
 2        18 U.S.C. § 5 years           Life         5 years             $250,000     $100
          924(c)                        imprisonment

               a.       Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

               b.     Supervised Release: If the Court orders a term of supervised releasL and
the Defendant violates the conditions of supervised release, the Court may order the Deft ndant
returned to custody to serve a term of imprisonment as permitted by statute, followed Dy an
additional term ofsupervised release.

              c.     Restitution: The Court may order the Defendant to pay restitution pu suant
to 18 U.S.C. §§ 3663,3663A,and 3664.

               d.       Payment: Ifa fine or restitution is imposed,it shall be payable immed ately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be requi *ed to
pay interest ifthe fine is not paid when due.

               e.      Forfeiture: The Court may enter an order of forfeiture of assets di rectly
traceable to the offense, substitute assets, and/or a money judgment equal to the value )f the
property subject to forfeiture.

               f.     Collection of Debts: Ifthe Court imposes a fine or restitution, this Ol fice’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establis hes a

Rev. August 2018
                                                 2
        Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 3 of 11




schedule of payments, the Defendant agrees that:(1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

                                         Waiver of Rights

       4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

               a.     Ifthe Defendant had pled not guilty and persisted in that plea,the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

               b.      If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number ofjurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

               c.    If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty heyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

                d.    The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

                e.     If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the



Rev. August 2018
                                                 3
      Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 4 of 11




charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

               f.      By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

                g-      If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further
trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

               h.      By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss ofimmigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                              Advisory Sentencing Guidelines Apply

       5.       The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and
28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

                           Factual and Advisory Guidelines Stipulation

       6.     This Office and the Defendant stipulate and agree to the Statement ofFacts set forth
in Attachment A, which is incorporated by reference herein.

               a.      With respect to the conviction of Count One, this Office and the Defendant
agree that the applicable base offense level is 24 pursuant to United States Sentencing Guidelines



Rev. August 2018
                                                 4
        Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 5 of 11




(“U.S.S.G.”)§ 4B 1.1(b) because the Defendant is a career offender. The criminal history category
is VI pursuant to U.S.S.G § 4Bl.l(b).

               b.      With respect to the conviction of Count Two,this Office and the Defendant
agree that U.S.S.G § 4Bl.l(c) applies because the Defendant is a career offender. Under this
provision, the guidelines range for both Counts One and Two is 262-327 months imprisonment,
accounting for a three level reduction for acceptance of responsibility, because there are multiple
counts and the guidelines range from the Career Offender Table is greater than the guideline range
that results from adding the mandatory minimum penalty to the otherwise applicable guidelines
range for Count One.

               c.   This Office and the Defendant further agree and the statutory mandatory
minimum for Count 2 is five years as required by 18 U.S.C. § 924(c), and that the term of
imprisonment for Count 2 shall run consecutively to any other term of imprisonment.

               d.        This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3El.l(a) based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office agrees to make a motion pursuant to U.S.S.G. § 3El.l(b) for an additional
1-level decrease in recognition of the Defendant’s timely notification of the Defendant’s intention
to enter a plea of guilty. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3El.l(a), and may decline to make a motion pursuant to U.S.S.G. § 3El.l(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement
in the offense;(iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing;(vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

        7.     Other than the career offender status described above, there is no agreement as to
the Defendant’s eriminal history and the Defendant understands that the Defendant’s criminal
history could alter the Defendant’s offense level.

        8.      Other than as set forth above,no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                     Obligations ofthe Parties

       9.     At the time of sentencing, this Office will ask the Court to impose a sentence of no
more than 120 months incarceration. The Defendant reserves the right to advocate for any lawful
sentence. Both parties reserve the right to ask for any lawful period of supervised release, and/or
fine considering any appropriate factors under 18 U.S.C. § 3553(a). This Office and the Defendant
reserve the right to bring to the Court’s attention all information with respect to the Defendant’s
background, character, and conduct that this Office or the Defendant deem relevant to sentencing.



Rev. August 2018
                                                 5
      Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 6 of 11




including the conduct that is the subject of any counts ofthe Superseding Indictment. At the time
of sentencing, this Office will move to dismiss any open counts against the Defendant.

                                         Waiver of Appeal

       10.    In exchange for the concessions made by this Office and the Defendant in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

               a.       The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or
any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

               b.       The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment of the advisory sentencing guidelines range, the determination of the
Defendant’s criminal history, the weighing of the sentencing factors, and any constitutional
challenges to the calculation and imposition of any term of imprisonment,fine, order offorfeiture,
order of restitution, and term or condition of supervised release), except as follows:

                      1.       The Defendant reserves the right to appeal any sentence that exceeds
the statutory maximum; and

                     11.       This Office reserves the right to appeal any sentence below a
statutory minimum.

               c.      The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                                             Forfeiture

        11.    The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

        12.      Specifically, but without limitation on the Government’s right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant’s right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities: Taurus Model Millennium Pro



Rev. August 2018
                                                  6
          Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 7 of 11



9 mm semi-automatic handgun with serial number TYJ40645, and 12 nine-millimeter Winchester
cartridges.

        13.    The Defendant agrees to consent to the entry of orders offorfeiture for the property
described herein and waives the requirements ofFederal Rules of Criminal Procedure 1 l(b)(l)(J),
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, armouncement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment.

        14.       The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income,to consent to all requests for access
to information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

        15.      The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means,including through direct appeal,habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission offorfeiture.

                           Defendant’s Conduct Prior to Sentencing and Breach

        16.      Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction ofjustice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

        17.     If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(l)(C)—ifthe Court finds that the Defendant breached the Agreement. In that event, neither

Rev. August 2018
                                                  7
        Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 8 of 11




the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

                                        Court Not a Party

        18.     The Court is not a party to this Agreement. The sentence to be imposed is within
the sole discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation
in this Agreement. The Court will determine the facts relevant to sentencing. The Court is not
required to accept any recommendation or stipulation of the parties. The Court has the power to
impose a sentence up to the maximum penalty allowed by law. If the Court makes sentencing
findings different from those stipulated in this Agreement, or ifthe Court imposes any sentence up
to the maximum allowed by statute, the Defendant will remain bound to fulfill all ofthe obligations
under this Agreement. Neither the prosecutor, defense counsel, nor the Court can make d binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

                                        Entire Agreement

        19.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises,or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

       If the Defendant fully accepts each and every term and condition ofthis Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

                                                     Very truly yours,

                                                     Robert K. Hur
                                                     United States Attorney



                                                     Lindsey N. McCulley
                                                     Assistant United States Attorney

        I have read this Agreement,including the Sealed Supplement,and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.

                                                      /           /
         ^ 7
Date                                         Delonte Wheeler



Rev. August 2018
                                                8
Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 9 of 11
       Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 10 of 11




                                       ATTACHMENT A

                                  STIPULATION OF FACTS


        The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven thefollowingfacts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that thefollowingfacts do not encompass all ofthe evidence that would
have been presented had this matter proceeded to trial.

       On April 30, 2019 at approximately 2:25 p.m., Wheeler was selling narcotics with
another individual on the 1600 block of Moreland Avenue in Baltimore, Maryland. Specifically,
people would come up to Wheeler and Wheeler would direct the customer to his associate, and
the associate would complete the sale. Wheeler also watched for law enforcement as these
transactions took place. Law enforcement saw Wheeler directing customers and saw his
associate engage in several hand-to-hand transactions involving money in exchange for narcotics
in gel caps and plastic tubes.

        After some time, officers began to approach Wheeler and his associate. As they did,
Wheeler got into the driver’s seat of a blue Acura and fled the area. Wheeler went on 1-83,
exited, and went into a residential area still in Baltimore City, Maryland. He pulled behind a
residence, went into the trunk of his car, pulled out two bags(one white and one black and blue),
and put the bags in a nearby trashcan at the residence. Wheeler then ran down a street to the next
block over and hid his car keys in another resident’s garage. Then he kept running. Wheeler was
detained soon after.

       From the time Wheeler was on 1-83, the Baltimore Police Department’s helicopter. Fox
Trot, was following him and capturing his actions on video. A BPD officer retrieved the bags
Wheeler had placed in the trashcan. In the bottom ofthe black and blue bag was Taurus PTl 11
Millennium Pro 9mm pistol with serial number TYJ40645. It was loaded with 12 nine-
millimeter cartridges and one round in the chamber. On top ofthe firearm was 82 plastic bags of
marijuana. In the white bag was 23 plastic containers of marijuana. The combined weight of the
marijuana was 459 grams of marijuana.

        Wheeler agrees that he possessed the firearm and ammunition and that the firearm and
ammunition were in and affecting commerce. Wheeler agrees that he possessed the marijuana
and that he possessed it with the intent to distribute it. Wheeler further agrees that he possessed
the firearm in furtherance of his possession vHth intent to distribute the marijuana.




Rev. August 2018
                                                 10
Case 1:19-cr-00455-CCB Document 56 Filed 04/15/21 Page 11 of 11
